--------------------------------------------------------------------------------

EXHIBIT 10.2

ARVANA, INC.

and

BRULEX – CONSULTADORIA ECONOMICA E MARKETING LTDA.

 

 

  SETTLEMENT AND SHARE REPURCHASE AGREEMENT   December 7, 2007  

Lang Michener LLP

--------------------------------------------------------------------------------

SETTLEMENT AND SHARE REPURCHASE AGREEMENT

THIS AGREEMENT is made effective as of December 7, 2007,

BETWEEN:

ARVANA, INC., a Nevada corporation with an address at 2610 –
1066 West Hastings Street, Vancouver, British Columbia, Canada
V6E 3X2

(“Arvana”)

AND:

BRULEX – CONSULTADORIA ECONOMICA E
MARKETING LTDA., a Madeira corporation with an address at
Rua da Algondega nr. 13, Madeira, Portugal

(“Brulex”)

WHEREAS:

(A)           Arvana (formerly known as Turinco, Inc.) purchased from Brulex all
of the outstanding shares of a certain company, under the terms of the Previous
Agreement, in exchange for, among other things, the Current Promissory Note and
the Arvana Shares;

(B)           Under the Previous Agreement Turinco also agreed to pay, subject
to confirmation, the Price Adjustment Amount; and

(C)           Arvana and Brulex have agreed to settle the Current Promissory
Note and the obligation to pay the Price Adjustment Amount, and return the
Arvana Shares to Arvana for cancellation, on the terms set out herein.

THIS AGREEMENT WITNESSES THAT the Parties, intending to be legally bound,
covenant and agree as follows:

PART 1

DEFINITIONS AND INTERPRETATION

Definitions

1.1           In this Agreement, including the recitals, the following words and
phrases have the following meanings:

(a)           “Arvana Shares” means the 3,541,700 shares of common stock of
Arvana issued to Brulex under the terms of the Previous Agreement;

--------------------------------------------------------------------------------

- 2 -

(b)           “Arvana Release” means the release substantially in the form set
out in Exhibit B to this Agreement,

(c)           “Brulex Release” means the release substantially in the form set
out in Exhibit A to this Agreement,

(d)           “Closing” means the repayment of the Current Promissory Note and
repurchase of the Arvana Shares in accordance with the terms of this Agreement;

(e)           “Closing Date” means the date of Closing, as determined in
accordance with §2.3 of this Agreement;

(f)           “Current Promissory Note” means the interest free promissory note
of Arvana issued to Brulex under the terms of the Previous Agreement, under
which €170,000 is still owed by Arvana to Brulex;

(g)          “Encumbrance” means any lien, claim, charge, pledge, hypothecation,
security interest, mortgage, title retention agreement, option, assignment,
license or other encumbrance or adverse claim of any nature or kind whatsoever;

(h)           “New Promissory Note” means the promissory note substantially in
the form set out in Exhibit C;

(i)           “Party” means each party to this Agreement individually and
“Parties” mean each Party collectively;

(j)           “Previous Agreement” means the Share Purchase Agreement among
Turinco, Inc. (now Arvana), Brulex and Hallotel Deutschland GmbH dated August 9,
2006;

(k)           “Price Adjustment Amount” means all amounts owing under §2.3 of
the Previous Agreement, which is currently estimated to total €359,000; and

(l)           “Purchase Price” has the meaning set out in §2.1;

Interpretation

1.2           In this Agreement, including the recitals, except as otherwise
expressly provided herein:

(a)           “this Agreement” means this Settlement and Share Repurchase
Agreement as it may from time to time be supplemented or amended;

(b)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Part, clause, subclause or other subdivision or schedule;

(c)           the singular of any term includes the plural and vice versa and
the use of any term is equally applicable to any gender and where applicable to
a body corporate;

--------------------------------------------------------------------------------

- 3 -

(d)           the word “including” is not limiting (whether or not non-limiting
language such as “without limitation” or “but not limited to” or other words of
similar import are used with reference thereto);

(e)           a reference to a Part is to a Part of this Agreement, and the
symbol § followed by a number or some combination of numbers and letters refers
to the section, paragraph, subparagraph, clause or subclause of this Agreement
so designated;

(f)           the headings to the Parts and clauses of this Agreement are
inserted for convenience only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof; and

(g)           any reference to a corporate entity includes and is also a
reference to any corporate entity that is a successor or predecessor to such
entity.

PART 2

SETTLEMENT OF OUTSTANDING OBLIGATIONS

Settlement

2.1           At the Closing, Arvana will pay to Brulex €225,000 (the “Purchase
Price”) in consideration for

(a)           the return of the Arvana Shares to Arvana for cancellation; and

(b)           the cancellation of the Current Promissory Note and obligation to
pay the Price Adjustment Amount.

2.2           The Purchase Price will be payable (a) €75,000 in cash on Closing,
and (b) by the issue of the New Promissory Note.

Closing Date

2.3           The Closing will take place on the date of execution of this
Agreement, or such other date as the Parties will agree, provided that in no
event will the Closing Date be later than December 7, 2007.

Closing Documents

2.4           At the Closing, the Parties will deliver to the other such
documents as are reasonably necessary to complete the transactions contemplated
under this Agreement, including

(a)           the delivery by Brulex to Arvana of

--------------------------------------------------------------------------------

- 4 -

(i)           the certificates representing the Arvana Shares along with a
properly executed share transfer form,

(ii)           the Current Promissory Note, and

(iii)           the Brulex Release, and

(b)           the delivery by Arvana to Brulex of

(i)           the cash payment due under §2.2(a),

(ii)           the New Promissory Note, and

(iii)           the Arvana Release.

PART 3

REPRESENTATIONS AND WARRANTIES

Representations and Warranties of Arvana

3.1           Arvana represents and warrants to Brulex that, as at both the
effective date of this Agreement and the Closing Date, Arvana owns and has good
and marketable title to all of the Arvana Shares as the legal and beneficial
owner thereof, free and clear of all Encumbrances.

Representations and Warranties of Brulex

3.2           Brulex confirms, represents and warrants to Arvana that the amount
owing or potentially owing under the Current Promissory Note and the amount of
the Price Adjustment Amount are correctly set out in §1.1 and that no other
amounts are owing or potentially owing by Arvana in respect of those or any
other obligation under the Previous Agreement.

PART 4

DISPUTE RESOLUTION

Submission to Arbitration

4.1           If, at any time, there is a dispute between the parties with
respect to any matter arising out of or relating to this Agreement or the
transactions contemplated hereunder, either party will be entitled to refer the
dispute to binding arbitration by a single arbitrator in accordance with the
rules of arbitration of the International Chamber of Commerce as modified by the
provisions herein.

Place of Arbitration

4.2           The arbitration will take place in Federal Republic of Germany.

--------------------------------------------------------------------------------

- 5 -

Acceptance and Implementation

4.3           Each party agrees to participate in good faith in the arbitration
process and will accept as final and binding and proceed in good faith
diligently to implement, the award or decision of the arbitrator. An award or
decision of the arbitrator concerning the interpretation of this Agreement will
be binding on the parties.

Legal Proceedings

4.4           Subject to §4.5 and except as otherwise agreed to by the parties,
a legal proceeding commenced by a party in respect of an issue or dispute under
this Agreement will be stayed until an arbitration is initiated and a decision
on the arbitration is delivered or the arbitration process has otherwise ended
and will be discontinued following the award or decision of the arbitrator on
the arbitration unless the award or decision concludes the arbitration and the
dispute remains unresolved.

Exclusions

4.5           This Part 4 will not apply to any legal proceeding seeking the
grant of injunctions, restraining orders, specific performance and similar
remedies from a court of competent jurisdiction.

PART 5

GENERAL

Governing Law and Attornment

5.1           This Agreement will be exclusively governed by, and interpreted
and construed in accordance with, the laws prevailing in the Federal Republic of
Germany and the parties irrevocably and unconditionally attorn to the
jurisdiction of the courts of the Federal Republic of Germany and all courts
having appellate jurisdiction thereover. Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement.

Time of Essence

5.2           Time is of the essence in the performance of each obligation under
this Agreement.

Public Notices

5.3           The Parties agree that all notices to third parties and all other
publicity concerning the transactions contemplated by this Agreement will be
jointly planned and co-ordinated and no Party will act unilaterally in this
regard without the prior approval of the others, such approval not to be
unreasonably withheld.

--------------------------------------------------------------------------------

- 6 -

Public Disclosure

5.4           Before and after Closing, none of the Parties will disclose the
terms of this Agreement, except as reasonably required for income tax purposes
or as otherwise may be required by law including all securities laws and
applicable stock exchange rules and policies. Notwithstanding the foregoing, in
the case of any public filing of this Agreement under applicable securities laws
the Parties will use reasonable efforts to jointly plan and coordinate such
filings.

Entire Agreement

5.5           This Agreement constitutes the entire agreement between the
Parties and supersedes all prior agreements and understandings, oral or written,
by and between any of the Parties with respect to the subject matter hereof.

Waiver and Consent

5.6           No delay or failure by a party to exercise any of its rights under
this Agreement constitutes a waiver of any such right. No consent or waiver,
express or implied, by a party to, or of any breach or default by any other
party of, any or all of its obligations under this Agreement will,

(a)           be valid unless it is in writing and stated to be a consent or
waiver pursuant to this section,

(b)           be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation,

(c)           constitute a general waiver under this Agreement, or

(d)           eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.

Severability

5.7           If a court of other tribunal of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions will not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.

Amendments

5.8           This Agreement may not be amended except in writing signed by each
Party.

--------------------------------------------------------------------------------

- 7 -

Further Assurances

5.9           The Parties will with reasonable diligence, do all such things and
provide all such reasonable assurances as may be required to consummate the
transactions contemplated by this Agreement, and each Party will provide such
further documents or instruments required by the other Party as may be
reasonably necessary or desirable to give effect to the purpose of this
Agreement and carry out its provisions whether before or after the Closing Date.

Assignment

5.10           No Party may assign this Agreement or any rights or obligations
under this Agreement without the prior written consent of the other Parties.

Enurement

5.11           This Agreement and each of the terms and provisions hereof will
enure to the benefit of and be binding upon the Parties and their respective
heirs, executors, administrators, personal representatives, successors and
permitted assigns.

Counterparts

5.12           This Agreement may be executed in any number of counterparts, in
original form or by facsimile, each of which will together, for all purposes,
constitute one and the same instrument, binding on the parties, and each of
which will together be deemed to be an original, notwithstanding that each party
is not a signatory to the same counterpart.

IN WITNESS WHEREOF the Parties have duly executed this Agreement effective as of
the day and year first above written.

BRULEX-CONSULTADORIA ECONOMICA         
E MARKETING LTDA.

Per: /s/ Bayram Yildizogu     Authorized Signatory  

ARVANA, INC.

Per: /s/ Wayne Smith     Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BRULEX RELEASE

KNOW ALL PERSONS BY THESE PRESENTS that for the consideration set out in the
Settlement and Share Repurchase Agreement (the “Agreement”) dated December 7,
2007, and other good and valuable consideration paid by Arvana, Inc. (“Arvana”)
to Brulex –Consultadoria Economica E Marketing Ltda (“Brulex”), Brulex does
HEREBY REMISE, RELEASE AND FOREVER DISCHARGE Arvana, and its respective agents,
attorneys, officers, employees, directors, advisors, administrators, executors,
successors or assigns (including any heirs of the foregoing) (collectively, the
“Released Parties”) of and from any and all manner of actions, causes of
actions, damages, suits, debts, liabilities, covenants, contracts, claims,
costs, expenses, compensation and demands of every kind whatsoever whether in
law or in equity and howsoever arising, whether known or unknown, arising under,
out of or in any way connected with or related to, directly or indirectly, the
Previous Agreement, the Current Promissory Note, the Price Adjustment Amount and
the Arvana Shares (each as defined in the Agreement).

AND IT IS UNDERSTOOD AND AGREED that Brulex will not make any claim or claims or
take any proceedings arising under, out of or in any way connected with or
related to, directly or indirectly, the Previous Agreement, the Current
Promissory Note, the Price Adjustment Amount or the Arvana Shares against any
person, corporation, partnership or party which might result in a claim for
contribution or indemnity from any of the Released Parties and if Brulex, its
respective shareholders, partners, directors, officers, employees, agents,
attorneys, advisors, administrators, executors, successors or assigns (including
any heirs of the foregoing) (collectively, the “Releasing Parties”) makes such a
claim or takes such proceedings then Brulex covenants and agrees for and on
behalf of the Releasing Parties to save harmless and indemnify the Released
Parties and each of them of and from any and all liabilities, damages,
interests, costs (including legal fees and disbursements as between solicitor
and own client), expenses and compensation of whatsoever kind in respect of any
such claim for contribution and indemnity or otherwise; and

AND IT IS FURTHER UNDERSTOOD AND AGREED that this Release

(a)           is contractual and not a mere recital, and

(b)           will only continue to have force and effect if the amounts owing
to Brulex under the New Promissory Note (as defined in the Agreement) are repaid
by Arvana.

IN WITNESS WHEREOF Brulex has duly executed this Release the 30th day of
November, 2007.

BRULEX – CONSULTADORIA ECONOMICA E MARKETING
LTDA..

Per:           Name:           Title:    


--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ARVANA RELEASE

KNOW ALL PERSONS BY THESE PRESENTS that for the consideration set out in the
Settlement and Share Repurchase Agreement (the “Agreement”) dated December 7,
2007, and other good and valuable consideration paid by Arvana, Inc. (“Arvana”)
to Brulex –Consultadoria Economica E Marketing Ltda (“Brulex”), Arvana does
HEREBY REMISE, RELEASE AND FOREVER DISCHARGE Brulex, and its respective agents,
attorneys, officers, employees, directors, advisors, administrators, executors,
successors or assigns (including any heirs of the foregoing) (collectively, the
“Released Parties”) of and from any and all manner of actions, causes of
actions, damages, suits, debts, liabilities, covenants, contracts, claims,
costs, expenses, compensation and demands of every kind whatsoever whether in
law or in equity and howsoever arising, whether known or unknown, arising under,
out of or in any way connected with or related to, directly or indirectly, the
Previous Agreement, the Current Promissory Note, the Price Adjustment Amount and
the Arvana Shares (each as defined in the Agreement).

AND IT IS UNDERSTOOD AND AGREED that Arvana will not make any claim or claims or
take any proceedings arising under, out of or in any way connected with or
related to, directly or indirectly, the Previous Agreement, the Current
Promissory Note, the Price Adjustment Amount or the Arvana Shares against any
person, corporation, partnership or party which might result in a claim for
contribution or indemnity from any of the Released Parties and if Arvana, its
respective shareholders, partners, directors, officers, employees, agents,
attorneys, advisors, administrators, executors, successors or assigns (including
any heirs of the foregoing) (collectively, the “Releasing Parties”) makes such a
claim or takes such proceedings then Arvana covenants and agrees for and on
behalf of the Releasing Parties to save harmless and indemnify the Released
Parties and each of them of and from any and all liabilities, damages,
interests, costs (including legal fees and disbursements as between solicitor
and own client), expenses and compensation of whatsoever kind in respect of any
such claim for contribution and indemnity or otherwise; and

AND IT IS FURTHER UNDERSTOOD AND AGREED that this Release is contractual and not
a mere recital.

IN WITNESS WHEREOF Arvana has duly executed this Release the 30th day of
November, 2007.

ARVANA, INC.

Per:           Name:           Title:    


--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NEW PROMISSORY NOTE

ARVANA, INC.

PROMISSORY NOTE

€150,000 December 7, 2007

FOR VALUE RECEIVED, Arvana, Inc. (the “Borrower”) promises to pay to the order
of BRULEX – Consultadoria Economica e Marketing ltda. (the “Noteholder”) the sum
of €150,000 (the “Principal”), without interest, on the following terms:

(a)           €75,000 of the Principal will be paid to the Noteholder by
December 7, 2007;

(b)           the remaining €75,000 of the Principal will be paid to the
Noteholder by December 31, 2007;

(c)           no interest will accrue on the Principal if it is repaid on the
respective due dates (the “Due Dates”) in paragraphs (a) and (b);

(d)           interest will accrue if the Principal is not repaid when required,
at the rate of 10% per year and will be added to the Principal; and

(e)           no principal or interest payments are required before the Due
Dates, but the Borrower may at any time prepay all or any portion of any
amounting owing pursuant to this Promissory Note without penalty.

The undersigned hereby waives demand and presentation for payment, notice of
non-payment, protest and notice of dishonour.

ARVANA, INC.

Per:                         Authorized Signatory  


--------------------------------------------------------------------------------